                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


JOHN REINTS,                                         CIV. 13-5043-JLV

                   Plaintiff,
                                                          ORDER
      vs.

CITY OF RAPID CITY, SOUTH
DAKOTA; JASON GREEN, individually;
BRAD SOLON, individually;
JOEL LANDEEN, individually;
WADE NYBERG, individually;
ANDY CHLEBECK, individually,

                   Defendants.


                                 INTRODUCTION

      United States Magistrate Judge Veronica L. Duffy filed a report and

recommendation (“R&R”). (Docket 147). Plaintiff John Reints filed objections

to the R&R. (Docket 148). Defendants filed a response to plaintiff’s

objections. (Docket 149). For the reasons stated below, plaintiff’s objections

to the R&R are overruled. The court adopts the R&R consistent with this

order. The facts underlying this lawsuit are set out in the R&R. (Docket 147

at pp. 2-8).

                                  ANALYSIS

      Plaintiff’s amended complaint asserts claims under 42 U.S.C. § 1983 and

state law claims against the defendants. (Docket 48). The defendants filed

their answers to plaintiff’s complaint. (Dockets 49 & 52-56). Defendants
raise several affirmative defenses, including qualified immunity and statute of

limitations.

      Defendants filed a motion for summary judgment, together with an

affidavit, 19 exhibits, a statement of undisputed material facts, and a legal

memorandum. (Dockets 123, 126, 126-1 through 126-19, 127 & 128).

Plaintiff filed an affidavit, four supplements to the affidavit, 69 exhibits, a

statement of undisputed material facts, a response to defendants’ statement of

undisputed material facts, a legal memorandum in opposition to defendants’

motion for summary judgment and a supplemental memorandum. (Dockets

132, 132-1through 132-8, 133, 134, 135, 135-1 through 135-15, 137, 137-1

through 137-8, 138, 138-1 through 138-16, 139, 139-1 through 139-19, 140,

144 and 144-1 through 144-11). Defendants filed a reply brief in support of

summary judgment, an affidavit and eight exhibits. (Dockets 145, 146 & 146-

1 through 146-8).

      Pursuant to 28 U.S.C. § 636, defendants’ motion for summary judgment

was referred to Magistrate Judge Duffy. (Docket 143). The magistrate judge

issued a R&R addressing defendants’ motion. (Docket 147). The R&R

recommended “that defendants’ motion for summary judgment . . . be granted

in its entirety and that Mr. Reints’ amended complaint be dismissed with

prejudice.” Id. at p. 48. Mr. Reints timely filed objections to the R&R.

(Docket 148). Pursuant to Fed. R. Civ. P. 72(b)(2) defendants timely filed a

response to plaintiff’s objections. (Docket 149). Mr. Reints filed a two-part

                                          2
reply to defendants’ response to plaintiff’s objections. (Dockets 151 & 152).

There is no provision in the Federal Rules of Civil Procedure or the court’s local

rules authorizing the filing of a reply. The court finds the filing to be out of

order, repetitious of plaintiff’s objections and it will be disregarded.

      Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.

      Plaintiff filed 61 objections to the R&R. (Docket 148). Many of

plaintiff’s numbered objections are restatements of the procedural history of

this case which do not require resolution by the court. Others are

inflammatory comments or derogatory arguments regarding the defendants,

their attorneys or the magistrate judge which the court finds to be of no

assistance in resolving plaintiff’s objections under Section 636(b)(1). The court

will group Mr. Reints’ objections into the categories addressed in the R&R.

      STATUTE OF LIMITATIONS

      Mr. Reints’ objection asserts the R&R “erroneously apply the three-year

statute of limitations to the time between separate, past acts of spoliation, as

controlling how far back a series of acts comprising a regular practice of

                                          3
spoliation or any other continuing violation can go.” (Docket 148 ¶ 23). He

argues “[t]here is no such limitation.” Id. Mr. Reints contends the R&R erred

in failing to consider “Defendants 2007 and 2003 acts of spoliation of evidence

and violations of Reints’ procedural and substantive due process rights[.]” Id.

¶ 24 (referencing In re: Pre-Filled Propane Tank Antitrust Litigation, 860 F.3d

1059 (8th Cir. 2017); Brenner v. Local 514, United Brotherhood of Carpenters

and Joiners of America, 927 F.2d 1283 (3d Cir. 1991)). Mr. Reints identifies

several of what he labels as “the regular practice of spoliation of evidence”

occurring in 2001, 2007 and 2010-11. Id. ¶ 25.

      As the court determined in a previous order, “[s]ince neither 42 U.S.C.

§ 1983 or 42 U.S.C. § 1985 define the time within which suits thereunder must

be brought, the court must look to the most applicable South Dakota statute of

limitations to determine whether this action is barred.” (Docket 63 at p. 2)

(brackets omitted; citing Johnson v. Dailey, 479 F.2d 86, 88 (8th Cir. 1973)).

“In South Dakota, a specific statute provides that civil rights actions must be

brought within three years after the alleged constitutional deprivation occurred

or the action will be barred.” Id. (citing Bell v. Fowler, 99 F.3d 262, 266 (8th

Cir. 1996) (citing S.D.C.L. § 15–2–15.2)). The R&R recognized the three-year

statute of limitations in South Dakota. (Docket 147 at p. 12) (referencing

S.D.C.L. § 15-2-15.2). Mr. Reints does not challenge this legal conclusion.




                                        4
      The R&R considered Mr. Reints’ tolling of the statute of limitations

argument. Id. at p. 14. The R&R recognized that the continuing tort theory

may toll the statute of limitations.

      The reason a continuing tort suspends the running of the statute of
      limitations is that when no discrete occurrence in continually
      wrongful conduct can be singled out as the principal cause of the
      damage, the law regards the cumulative effect as actionable, and
      allows the limitations period to begin when the wrongful conduct
      ends.

Id. at pp. 14-15 (citing Brandt v. County of Pennington, 827 N.W.2d 871, 875

(S.D. 2013)). To constitute a continuing tort, the R&R acknowledged the

wrongful conduct must persist over time. Id. at p. 14 (citing Brandt, 827

N.W.2d at 875).

      The R&R found Mr. Reints’ amended complaint did not allege “any

violative acts took place between spring 2007 and early summer 2010.” Id. at

p. 15 (referencing Docket 48 ¶¶ 68-69). Mr. Reints’ objection fails to identify

any conduct, allegedly overlooked by the magistrate judge, which occurred

during this critical time period. See Docket 148 ¶ 25. The antitrust case law

cited by Mr. Reints is not helpful to the analysis in this § 1983 case.

      The court adopts the magistrate judge’s finding “that the city’s allegedly

violative behavior ceased for those three years—i.e. it was non-continuing.”

(Docket 147 at p. 15).    Because Mr. Reints fails to identify any alleged

misconduct during the critical period, “the continuing tort theory does not

apply[.]” Id. Brandt does not grant Mr. Reints the tolling of the statute of

limitations which he seeks to invoke. Mr. Reints’ complaint was filed on June
                                        5
7, 2013. (Docket 1). Only plaintiff’s claims allegedly occurring on or after

June 7, 2010, remain viable in this litigation. S.D.C.L. § 15-2-15.2.

      Plaintiff’s objections (Docket 148 ¶¶ 23-25) are overruled.

      QUALIFIED IMMUNITY

      “Qualified immunity is synonymous with good faith immunity in the

context of public employees.” (Docket 63 at p. 1) (referencing Harlow v.

Fitzgerald, 457 U.S. 800, 815 (1982); Sanders v. Sears, Roebuck & Co., 984

F.2d 972, 976 (8th Cir. 1993)). “Qualified immunity protects government

officials from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable

person would have known.” Id. (citing Sisney v. Reisch, 674 F.3d 839, 844

(8th Cir. 2012) (internal citations and quotation marks omitted). “[Q]ualified

immunity . . . is both a defense to liability and an entitlement not to stand trial

or to face the other burdens of litigation.” Id. at pp. 1-2 (citing Kendrick v.

Pope, 671 F.3d 686, 689 (8th Cir. 2012); referencing Angarita v. St. Louis

County, 981 F.2d 1537, 1548 (8th Cir. 1992) (“The doctrine of qualified

immunity aims to keep public officials out of the court.”)).

      The magistrate judge properly analyzed the law of qualified immunity.

(Docket 147 at pp. 15-18). Plaintiff does not challenge this analysis. (Docket

148 ¶¶ 43-53).

      Mr. Reints challenges the application of qualified immunity to the

undisputed facts in this case. Plaintiff’s objections assert his “constitutional

                                         6
right to pre-deprivation notice . . . was not diminished by the theoretical

availability of post-deprivation remedies.” Id. ¶ 43. The court will address

this objection considering plaintiff’s procedural due process claims. Those

procedural due process claims, identified by the magistrate judge are:

      1.    The removal of plaintiff’s elm tree;

      2.    The removal of his van from the front driveway;

      3.    The abatement of snow and ice from plaintiff’s sidewalk in
            early 2011;

      4.    The August 12, 2012, abatement of too-tall grass from his
            yard; and

      5.    The four unspecified notices of ordinance violations issued
            between August 2010 and the filing of plaintiff’s amended
            complaint.

See Docket 147 at p. 20.

      Plaintiff’s objections to the R&R fail to address the assessments identified

in subsections #3-#5. See Docket 148 ¶¶ 43-53. As to those procedural due

process claims, the magistrate specifically found “Mr. Reints admits he was

offered hearing on those property deprivations. He availed himself of one such

hearing. He refused to attend a second hearing that was offered and

scheduled by the city for him. As to the other four notices, he deliberately

chose not to avail himself of his right to those hearings because of his

conviction that the hearing board was biased.” (Docket 147 at p. 21).

      Because Mr. Reints did not file a specific objection to this portion of the

R&R, he waived review by the court. See Fed. R. Civ. P. 72(b)(3) (“The district

                                        7
court must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.”); Thomas v. Arn, 474 U.S. 140, 152 (1985)

(“There is no indication that Congress, in enacting § 636(b)(1)(C), intended to

require a district judge to review a magistrate’s report to which no

objections are filed. It did not preclude treating the failure to object as a

procedural default, waiving the right to further consideration of any sort.”);

Griffini v. Mitchell, 31 F.3d 690, 692 (8th Cir. 1994) (“Appellant’s failure to file

any objections waived his right to de novo review by the district court of any

portion of the report and recommendation of the magistrate judge as well as his

right to appeal from the findings of fact contained therein.”). The court is left

with an obligation to analyze the R&R in light of Mr. Reints’ specific objections

to the removal of his tree and van.

      The city ordinances at issue specifically require “serving notice of

ordinance violations upon citizens via the United States Mail.” (Docket 147 at

p. 20. Mr. Reints acknowledges the city’s compliance with the notice

provision. “There is no dispute about the fact [the City of Rapid City] mailed,

or caused to be mailed, post-card notices with 7-day appeal periods

threatening these abatements.” (Docket 148 ¶ 43). Plaintiff’s argument is

that “[b]oth [city officials] were aware that Reints was distant from Rapid City

and would not receive these notices within 7 days. Both men knew that either

one could inform Reints instantly about the notices by email.” Id.




                                          8
      The undisputed material facts disclose plaintiff’s friend, Mr. Kettering,

checked Mr. Reints’ “mail more than once a per week, likely two or three times

per week, while Reints was gone and called Reints to notify him of

anything important that was received.”1 (Docket 127 ¶ 64). Plaintiff does not

dispute this statement of fact. (Docket 133 ¶ 64). Plaintiff’s caveat to the

statement is that Mr. Kettering “didn’t open [Mr. Reints’] mail, though.” Id.

      Plaintiff’s caveat is misleading because the abatement notices were

issued and mailed as post-cards. (Docket 148 ¶ 43). See the bottom half of

Dockets 126-6 and 126-7. Even if the abatement notices were contained in an

envelope, Mr. Kettering had a power of attorney from Mr. Reints to handle his

mail. (Docket 126-19 at p. 10:17-21).2 Mr. Kettering testified that if he

received a notice of abatement from the city, he called Mr. Reints immediately.

(Docket 127 ¶ 65).

      Mr. Reints asserts that because he directed the city officials to provide

him with e-mail notice of the abatement notices, this constituted his

“constitutional right to pre-deprivation notice[.]” (Docket 148 ¶ 43) (Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306 (1950)).




      1Mr. Kettering testified that “[d]uring the summer of 2010, I was looking
after John Reints’ house at 234 South Canyon Road, Rapid City, in his
absence.” (Docket 48-2 at p. 1).
      2Thecourt references the page in CM/ECF as opposed to the page
number of the transcript.
                                      9
      “The Due Process Clause of the Fourteenth Amendment requires that a

[municipality], prior to taking an action affecting an interest in property,

provide notice that is reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of that action.” Kornblum v. St.

Louis Count, Mo., 72 F.3d 661, 663 (8th Cir. 1995) (referencing Mennonite Bd.

of Missions v. Adams, 462 U.S. 791, 795 (1982); Mullane, 339 U.S. at 314).

“The general rule that emerges from the Mullane case is that notice by

publication is not enough with respect to a person whose name and address

are known or very easily ascertainable and whose legally protected interests are

directly affected by the proceedings in question.” Schroeder v. City of New

York, 371 U.S. 208, 212-13 (1962) (referencing Mullane, 339 U.S. at 318)

(‘Where the names and post office addresses of those affected by a proceeding

are at hand, the reasons disappear for resort to means less likely than the

mails to apprise them of its pendency.”).

      “In general, procedural due process requires that a hearing before an

impartial decision maker be provided at a meaningful time, and in a

meaningful manner, prior to a governmental decision which deprives

individuals of a . . . property interest.” Samuels v. Meriwether, 94 F.3d 1163,

1166 (8th Cir. 1996) (referencing Mathews v. Eldridge, 424 U.S. 319, 332–33

(1976)). “[W]here a property owner is given written notice to abate a hazard on

his . . . property and has been given an opportunity to appear before the proper

municipal body considering condemnation of the property, no due process

                                        10
violation occurs when the municipality abates the nuisance pursuant to the

condemnation notice.” Id. at 1166-67.

      The court finds the city’s ordinance giving property owners seven-days

advance notice of an intent to abate a nuisance if not corrected by the property

owner during the intervening period, and the right to a hearing during that

intervening period, satisfied procedural due process. Samuels, 94 F.3d at

1166. Mr. Reints and his power of attorney, Mr. Kettering, received proper

notice of the city’s directive and intentions.3

      Even were the court to find Mr. Reints was entitled to e-mail notification

of the notices of abatement, the city employee’s negligent failure to send the

notices to the proper e-mail address would not constitute a procedural due

process violation. When an employee’s action is done outside of the

established municipal policies and procedures, the “employee’s acts do not

violate ‘the procedural requirements of the Due Process Clause of the

Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.’ ” Clark v. Kansas City Missouri School District, 375 F.3d 698, 702

(8th Cir. 2004) (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984)). “This rule

is premised on ‘the [municipality’s] action . . . not being complete until and




      3The  magistrate judge found that despite the seven-day abatement
notices, the tree was not removed for approximately six weeks and the van was
not removed until 20 days after the respective notices were issued. (Docket
147 at p. 21).

                                         11
unless it provides or refuses to provide a suitable postdeprivation remedy.” Id.

(citing Hudson, 468 U.S. at 533; brackets omitted).

      Like the State of Missouri in Clark, South Dakota’s postdeprivation

remedy for the recovery of personal property is a replevin action. (Docket

147 at p. 22) (referencing S.D.C.L. §§ 21-14-1 and Chap. 21-15). In a South

Dakota replevin action, Mr. Reints could have obtained recovery of his van

upon the filing of an affidavit and bond with the circuit court. S.D.C.L.

§§ 21-15-2 & 21-15-4. Mr. Reints also could have sought money damages

from Rapid City for the removal of the tree. S.D.C.L. § 21-1-1. These “state

remedies” are “adequate to satisfy the requirements of due process.” Clark,

375 F.3d at 703 (citing Parratt v. Taylor, 451 U.S. 527, 544 (1981)). The

availability of further action within the state court system defeats plaintiff’s

claim. King v. City of Crestwood, Missouri, 899 F.3d 643, 650 (8th Cir. 2018).

The magistrate judge properly considered the law applicable to procedural due

process claims and correctly applied the law to Mr. Reints’ case. (Docket 147

at pp. 19-24).

      Plaintiff’s objections (Docket 148 ¶¶ 29-30 and 32-34) are overruled.

      SUBSTANTIVE DUE PROCESS

      Plaintiff’s objection to the R&R asserts none of the case law analyzed and

applied by the magistrate judge “involved profound effects on their plaintiffs’

personal security and ability to have a home.” (Docket 148 ¶ 35). Mr. Reints’

objection focuses on the magistrate judge’s claimed failure to consider the

                                         12
“imperative commands by an official to replace the entire roof of Reints’ modest

home, followed by the same official’s pleading in court that ‘no determination’

that the roof had to be replaced was ever made.” Id. Because of this, plaintiff

asserts he “lived in fear for several years that Defendants would suddenly

‘abate’ his roof and impose a special assessment that would cause him to loose

[sic] his home.” Id.

      Mr. Solon’s apparent threat that the roof on Mr. Reints’ home needed to

be replaced occurred in 2007. (Docket 134 ¶¶ 11-14; see also Docket 48

¶¶ 54-62). The court already ruled it will not consider any of plaintiff’s claims

occurring beyond the three-year statute of limitations. See supra at

p. 6. Plaintiff asserts no other objections to the R&R’s analysis of his

substantive due process claims.

      The magistrate judge properly analyzed the law of substantive due

process rights. (Docket 147 at pp. 24-27). “[T]he theory of substantive due

process is properly reserved for truly egregious and extraordinary cases[.]”

Chesterfield Development Corp. v. City of Chesterfield, 963 F.2d 1102, 1105

(8th Cir. 1992). To constitute a substantive due process violation “a case

must be so abusive as to be ‘offensive to human dignity.’ ” Azam v. City of

Columbia Heights, 865 F.3d 980, 986 (8th Cir. 2017) (citing New v. City of

Minneapolis, 792 F.2d 724, 726 (8th Cir. 1986)). Even if the court were to

adopt Mr. Reints’ embellishment of the facts, which the court does not accept,

his case does not rise to the level of being “offensive to human dignity.” Id.

                                       13
      Plaintiff’s objection (Docket 148 ¶ 35) is overruled.

      EQUAL PROTECTION CLAIM

      Mr. Reints’ objection asserts he is entitled to a “class of one”

consideration of his equal protection claim. (Docket 148 ¶¶ 36-40). Plaintiff

contends his successful defeat of the city’s 2007 criminal prosecution entitles

him to proceed as a “class of one.” (Id. ¶ 36) (referencing Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). Mr. Reints asserts as a

second justification for “his class-of-one claim is that Defendants have, as a

regular practice during the years including 2007-2011, willfully and

maliciously falsified evidence in relation to alleged ordinance violations at his

home.” Id. ¶ 39. Plaintiff includes the 2007 roof replacement issues as an

additional basis for justification of his class-of-one status. Id. ¶ 40.

      The magistrate judge considered Olech. (Docket 147 at pp. 30-31). The

R&R concluded that Novotny v. Tripp County, South Dakota, 664 F.3d 1173

(8th Cir. 2011) prevents Mr. Reints from prevailing on his class-of-one claim.

      The issuance of ordinance violation notices to Mr. Reints was based
      on ordinances that are uniformly applicable and the decision to
      issue a notice to Mr. Reints is based on a number of subjective
      factors within the purview of the city’s officials’ discretionary
      authority. . . . Under such facts, the class-of-one theory does not
      apply. Mr. Reints has failed to otherwise demonstrate that others
      similarly situated to himself are treated differently.

(Docket 147 at pp. 32-33) (referencing Novotny, 664 F.3d at 1179).

      The magistrate judge properly applied Novotny. “[A] class-of-one claim

does not extend to cases where the rules are uniformly applicable and a [city]

                                        14
official exercises his ‘discretionary authority based on subjective, individualized

determinations.’ ” Novotny, 664 F.3d at 1179 (citing Engquist v. Oregon

Department of Agriculture, 553 U.S. 591, 602-03 (2008). Although Mr. Reints

may have felt other citizens of Rapid City received better or different treatment

than he did, the enforcement of the city’s abatement ordinances “was based on

a number of subjective facts within the purview of the [city] officials

discretionary authority.” Id. (referencing Engquist, 553 U.S. at 604).

      Plaintiff’s objections (Docket 148 ¶¶ 36-40) are overruled.

      TAKING WITHOUT JUST COMPENSATION

      Plaintiff objects to the R&R’s conclusion that Mr. Reints waived any

takings claim. (Docket 148 ¶ 42). Mr. Reints “asserts that he did not waive

his takings claims, for the reasons set forth in his Plaintiff’s Affidavit

Concerning his Takings Claim[.]” Id. (italics omitted; referencing Docket 148-

1). The objection contends plaintiff’s takings claim specifically relate to his

“living, front-yard tree and the taking from my driveway of my Plymouth

minivan by Defendants.” (Docket 148-1 ¶ 2).

      The magistrate judge found Mr. Reints testified at his deposition that he

was asserting only a due process Fifth Amendment claim. (Docket 147 at

p. 35). The magistrate judge found that even though Mr. Reints reserved the

right to read and sign his deposition and he did not do so, his deposition

answer stands. Id.




                                         15
      Mr. Reints acknowledged he reserved the right to read and sign his

deposition. (Docket 148-1 ¶ 6). He did not do so because, “[t]hough I

planned to review the deposition for accuracy, an obligation to a friend

intervened so that I never read or signed the deposition. Moreover, had I done

so, I would not have been willing to try to falsify what I said at deposition.” Id.

(emphasis omitted).

      The Federal Rules of Civil Procedure specifically permit a deponent to

review and make changes to a deposition. “On request by the deponent . . .

before the deposition is complete, the deponent must be allowed 30 days after

being notified by the officer [court reporter] that the transcript . . . is available

in which . . . to review the transcript . . . and . . . if there are changes in form or

substances, to sign a statement listing the changes and reasons for making

them.” Fed. R. Civ. P. 30(e)(1)(A) & (B).

      “While a court generally affords pro se filings a liberal construction, a

litigant’s pro se status does not excuse him from reading the Federal Rules of

Civil Procedure.” Jiricko v. Moser & Marsalek, P.C., 184 F.R.D. 611, 615 (E.D.

Mo. 1999), aff’d, 187 F.3d 641 (8th Cir. 1999) (referencing McNeil v. United

States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that procedural

rules in ordinary civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”).

      “[Mr. Reints] must be bound by his own testimony and admissions

against interest.” State Farm Mutual Automobile Ins. Co. v. Bonacci, 111 F.2d

                                          16
412, 419 (8th Cir. 1940). See also Robe v. Allender, Civ. No. 09-5040, 2012

WL 704201, at *20 (D.S.D. March 4, 2012) (“[A] party cannot avoid summary

judgment by contradicting his own earlier testimony.”) (citing Prosser v. Ross,

70 F.3d 1005, 1008 (8th Cir. 1995) (citing Wilson v. Westinghouse Electric

Corp., 838 F.2d 286, 289 (8th Cir. 1988) (citing Camfield Tires, Inc., v.

Michelin Tire Corp., 719 F.2d 1361, 1365-66 (8th Cir. 1983).

      The magistrate judge found Mr. Reints waived any right to assert a

takings claim because his resistance to defendants’ motion for summary

judgment consisted of “a solitary sentence . . . . [and] Mr. Reints supplies no

law or argument in support of his takings claim other than that one solitary

sentence.” (Docket 147 at p. 36) (referencing Docket 140 at p. 10 ¶ 14).

      When this matter was referred to a magistrate judge, the parties were

“required to present all of [their] arguments to the magistrate judge, lest they

be waived.” Ridenour v. Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062,

1067 (8th Cir. 2012). The court finds Mr. Reints did “not present any separate

meaningful argument on [this] constitutional contention[].” DRB No. 24, LLC

v. City of Minneapolis, 774 F.3d 1185, 1190 n.5 (8th Cir. 2014). Mr. Reints

waived consideration of his Fifth Amendment takings claim by failing to submit

argument and case authority to support that claim. Id.

      Plaintiff’s objection (Docket 148 ¶ 42) is overruled.

      MUNICIPAL LIABILITY

      Mr. Reints’ objection asserts “limited, additional discovery . . . is

necessary . . . to establish which individuals have acted as policy makers.”

                                        17
(Docket 148 ¶ 56). For this reason, he asserts “it is premature to find no

municipal liability.” Id.

      The magistrate judge “concluded that Mr. Reints has failed to show any

constitutional violations. Therefore, there can be no municipal liability based

upon an alleged policy or custom designed to violate constitutional rights.”

(Docket 147 at p. 43) (italics in original). The magistrate judge recommended

granting defendants’ motion to dismiss as to the city. Id. at p. 44.

      By an August 5, 2019, order the court granted Mr. Reints’ motion to

conduct addition Fed. R. Civ. P. 56(d) discovery prior to resolving defendants’

motion for summary judgment. (Docket 131 at p. 8). The order compelled

defendants to answer plaintiff’s written discovery requests by August 26, 2019,

and required plaintiff to complete the eight depositions he identified by

September 19, 2019. Id. at p. 9 (referencing Docket 109-2 at pp. 2, 11 & 13).

      The court granted Mr. Reints the time he requested to conduct the

additional discovery contemplated.     See Dockets 121 ¶ 23 and 131. The

court admonished the parties it “intends to address defendants’ motion for

summary judgment based on the time frame set by this order” and “that no

further extensions of the deadlines established by this order will be granted.”

(Docket 131 at pp. 8-9). Mr. Reints presented no cause, let alone good cause,

showing he was unable to comply with the court’s final discovery order.

      Plaintiff’s objection (Docket 148 ¶ 56) is overruled.




                                        18
      CIVIL CONSPIRACY

      Mr. Reints’ objection asserts “the individual Defendants’ stonewalling in

their interrogatory and admissions responses renders it premature to find no

civil conspiracy on the basis of the [R&R].” Id. ¶ 57.

       The magistrate judge found “Mr. Reints does not address his conspiracy

counts in responding to defendants’ summary judgment motion.” (Docket 147

at p. 40) (referencing Dockets 140 & 141). Because of plaintiff’s failure to brief

those claims, the magistrate judge recommended the motion to dismiss should

be granted as to counts six and eight of the amended complaint. Id.

      As indicated earlier, the court compelled the defendants to complete their

responses to plaintiff’s written discovery requests by August 26, 2019.

(Docket 131 at pp. 8-9). The order admonished the parties that “[a]ny further

delays caused by dilatory actions or objections interposed without legal merit

will result in sanctions against the offending party.” Id. at p. 8 (referencing

Fed. R. Civ. P. 1 and 37).

      Plaintiff never filed a motion to compel defendants to comply with the

court’s discovery order. Fed. R. Civ. P. 37. The time for doing so expired.

Mr. Reints presents no cause, let alone good cause, showing he was unable to

timely file a motion to compel pursuant to Fed. R. Civ. P. 37.

      Plaintiff’s objection (Docket 148 ¶ 57) is overruled.

                                     ORDER

      Based on the above analysis, it is

      ORDERED that plaintiff’s objections (Docket 148) are overruled.


                                        19
      IT IS FURTHER ORDERED that the report and recommendation (Docket

147) is adopted in full.

      IT IS FURTHER ORDERED that defendants’ motion for summary

judgment (Docket 123) is granted.

      IT IS FURTHER ORDERED that plaintiff’s amended complaint (Docket

48) is dismissed with prejudice.

      Dated February 18, 2020.

                               BY THE COURT:
                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                     20
